UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 2, 2011 PULASKI FINANCIAL CORP. (Exact name of registrant as specified in its charter) Missouri 0-24571 43-1816913 State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 12300 Olive Boulevard, St. Louis, Missouri 63141 (Address of principal executive offices) (Zip Code) (314) 878-2210 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The annual meeting of stockholders of Pulaski Financial Corp. (the “Company”) was held on February 2, 2011.The final results for each of the matters submitted to a vote of stockholders at the annual meeting are as follows: 1. The following individuals were elected as directors of the Company, each for a three-year term or until their successors are elected and qualified, by the following vote: FOR WITHHELD BROKER NON-VOTES Leon A. Felman Steven C. Roberts 2. The ratification of the appointment of KPMG LLP as the independent registered public accounting firm for the Company the fiscal year ending September 30, 2011 was ratified by stockholders by the following vote: FOR AGAINST ABSTENTIONS 3. A non-binding resolution to approve the compensation of the Company’s named executive officers was approved by stockholders by the following vote: FOR AGAINST ABSTENTIONS BROKER NON-VOTES SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: February 3, 2011 By: /s/Paul J. Milano Paul J. Milano Chief Financial Officer
